Action to foreclose a mortgage. Appeal from an order granting a motion directing appellant’s attorney to accept service of a copy of an amended complaint. In effect, the motion was for leave to serve an amended complaint. Order affirmed, with ten dollars costs and disbursements, with leave to appellant to answer within ten days from the entry of the order hereon. No opinion. The court does not pass upon the merits of the pleading. (Doyle v. Chatham & Phenix National Bank, 219 App. Div. 522.) Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.